Mobley, Justice.
The appeal in the present case is from a judgment awarding temporary alimony. The judgment allowed the wife to remain in possession of the home of the parties, required the husband to make the monthly mortgage payments on the home of $99.35, and awarded alimony of $316.66 per month, and $500 as attorney’s fees. It is contended by the husband that this award was excessive under the evidence regarding his income and obligations. There was evidence that the husband had an income for the previous year of $13,268.82. His salary from the corporation by which he was employed was $11,000 per year, but he drew monthly checks of only $450 to $475 from the corporation, after the deduction of taxes and expenses for a car and airplane used by him personally which were paid by the corporation. He testified that the property on which the *608corporation was located, and in which he owned a one-half interest, had a value of from $75,000 to $80,000. He also owns one-half of the shares of stock in the corporation, bonds of the University of Georgia of the face value of $15,000', an equity in the home, and stocks of unestablished value. The testimony of the wife showed that her monthly expenses exceeded the amount awarded by the judge. The husband testified that he lived with his mother, and that he contributed $125 a month for his mother’s support. Held:
Submitted September 14, 1967 —
Decided September 21, 1967.
Harvey &. Rhodes, E. C. Harvey, Jr., for appellant.
Paul D. Beam, for appellee.
Under the evidence of the husband’s income and property, the award of temporary alimony was not excessive so as to show an abuse of discretion by the trial judge. See Walton v Walton, 219 Ga. 729 (135 SE2d 886).

Judgment affirmed.


All the Justices concur.